                                                                                                         FILED
                                                                                                2020 Aug-03 PM 09:46
                                                                                                U.S. DISTRICT COURT
                                                                                                    N.D. OF ALABAMA


                    IN THE UNITED STATES DISTRICT COURT FOR
                       THE NORTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

 STATE OF ALABAMA, et al.;

 Plaintiffs,

 v.

 UNITED STATES DEPARTMENT OF                         Civil Action No. 2:18-cv-00772-RDP
 COMMERCE, et al.;


 Defendants,

 and

 DIANA MARTINEZ, et al.; COUNTY OF
 SANTA CLARA, CALIFORNIA, et al.; and
 STATE OF NEW YORK, et al.;

         Defendant-Intervenors.




      MARTINEZ DEFENDANT-INTERVENORS’ BRIEF REGARDING THE EFFECT
           THAT THE PRESIDENT’S JULY 21, 2020, MEMORANDUM HAS
                        ON THE PARTIES’ CLAIMS

        Defendant-Intervenors Diana Martinez, et al. (“Martinez Intervenors”) file this brief to

address the effect of the President’s July 21, 2020 Memorandum (“Memo”). If the Court holds

that Plaintiffs State of Alabama and Representative Morris Brooks’s (“Plaintiffs”) claims are

moot, then Martinez Intervenors’ cross-claim against Federal Defendants may proceed on its

own. See Dkt. 119 at 29. Martinez Intervenors reserve comment on the mootness of the

Alabama claims until the plaintiffs’ and defendants’ views are presented.




                                                 1
                                          BACKGROUND

       Plaintiffs allege that Federal Defendants’ practice of including undocumented immigrants

in the Census “has repeatedly resulted in the unlawful distribution of additional House seats and

electoral votes to states with high numbers of illegal aliens from states with low numbers of

illegal aliens, depriving those states and their citizens of their rightful share of representation and

political power.” Plaintiffs’ First Amended Complaint (Dkt. 112) at ¶ 37. In order to prevent

this alleged harm from repetition, Plaintiffs seek an injunction regarding the Census Bureau’s

Final 2020 Census Residence Criteria and Residence Situtations Rule (“Residence Rule”) that

would prevent Defendants from including undocumented immigrants in the apportionment base.

See Plaintiffs’ FAC at ¶¶ 1, 144 (“Vacating and setting aside the Residence Rule insofar as it

permits or requires the Census Bureau to include illegal aliens in the apportionment base used to

apportion congressional seats and Electoral College votes among the states”).

       On October 1, 2019, Martinez Intervenors filed a cross-claim against Federal Defendants,

seeking declaratory relief that any exclusion of undocumented immigrants from the

Congressional apportionment count is unconstitutional. Martinez Intervenors’ Amended Answer

and Cross-Claim at 40 (Dkt. 119).

       On July 21, 2020, President Donald J. Trump issued his “Memorandum on Excluding

Illegal Aliens From the Apportionment Base Following the 2020 Census.” The Memo instructs

Defendant Secretary of Commerce “to provide information permitting the President, to the extent

practicable, to exercise the President’s discretion to carry out the policy'' of using the estimate of

undocumetned immigrants to exclude them from the enumeration. See Memo § 3. The Memo

further reads that “[e]xcluding these illegal aliens from the apportionment base is more




                                                   2
consonant with the principles of representative democracy underpinning our system of

Government.” Id. at § 2.

                                          ARGUMENT

  I.   Whether or Not Plaintiffs’ Case is Moot, Martinez Intervenors’ Cross-Claim against
       Federal Defendants is Unaffected

       Martinez Intervenors alleged a cross-claim against Federal Defendants on October 1,

2019. See Martinez Intervenors’ Cross-Claim Against Defendants, Dkt. 119 at 29. This Court

has jurisdiction over that cross-claim under 28 U.S.C. §§ 1331, 1343, and 1346.

       In Maseda v. Honda Motor Co., Ltd., the Eleventh Circuit held that where the orignal

claim was dismissed, the court could still retain jursidiction over the related cross-claim where

there was an independent basis for federal jurisdiction. Maseda v. Honda Motor Co., Ltd., 861

F.2d 1248, 1254 (11th Cir. 1988) (“In this case, since independent grounds exist to support the

federal court’s jurisdiction, we need not decide whether retaining jurisdiction of the cross-claim

was in the best interests of judicial economy, convenience and fairness to litigants.”); see also

Prudential Ins. Co. of Am. v. Tolbert, 320 F. Supp. 2d 1378, 1382 (S.D. Ga. 2004) (holding that

because an independent basis for federal jurisdiction for the cross-claim existed, the court need

not decide whether supplemental jurisdiction was proper).

       Here, Martinez Intervenors allege a claim with independent bases for federal jurisdiction,

which is not affected by the continuance of the main claim or its dismissal. The cross-claim

brought by Martinez Intervenors remains relevant and live after the Memo. Martinez Intervenors

sued Federal Defendants for declaratory relief that the subtraction of undocumented immigrants

from the Apportionment count violates the U.S. Constitution. The President announced that he

will carry out the very action that Martinez Intervenors sued to prevent. Here, one basis for the




                                                 3
Court’s jurisdiction over Martinez Intervenors’ claim is the existence of a federal question.

Whether or not Plaintiffs case is moot, Martinez Intervenors’ claim may proceed.

                                         CONCLUSION

       For the foregoing reasons, regardless of whether this case is moot or not, Martinez

Intervenors’ cross-claim remains proper.

Dated: August 3, 2020                                Respectfully Submitted,

                                                     /s/ Andrea Senteno

                                                     Thomas A. Saenz (CA Bar No. 159430)*
                                                     Andrea Senteno (NY Bar No. 5285341)*
                                                     Ernest Herrera (TX Bar No. 24094718)*
                                                     MEXICAN AMERICAN LEGAL
                                                     DEFENSE AND EDUCATIONAL FUND
                                                     634 S. Spring St. #1100
                                                     Los Angeles, CA 90014
                                                     Telephone: (213) 629-2512
                                                     Facsimile: (213) 629-0266
                                                     Email: tsaenz@maldef.org
                                                            asenteno@maldef.org
                                                            eherrera@maldef.org

                                                     Edward Still
                                                     Bar. No. ASB-4786- 147W
                                                     still@votelaw.com
                                                     429 Green Springs Hwy STE 161-304
                                                     Birmingham, AL 35209
                                                     Telephone: (205) 320-2882
                                                     Facsimile: (205) 320-2882

                                                     James U. Blacksher
                                                     Bar No. ASB-2381-S82J
                                                     jblacksher@ns.sympatico.ca
                                                     P.O. Box 636
                                                     Birmingham, AL 35201
                                                     Telephone: (205) 591-7238
                                                     Facsimile: (866) 845-4395

                                                     Counsel for Martinez Defendant-Intervenors
                                                     * Admitted Pro hac vice




                                                 4
                                CERTIFICATE OF SERVICE

       I hereby certify that on August 3, 2020, I electronically filed the foregoing document with

the Clerk of the Court using the CM/ECF system which will send notification of the filing to all

CM/ECF registrants.

Date: August 3, 2020                         /s/ Andrea Senteno
                                             Andrea Senteno
                                             MEXICAN AMERICAN LEGAL
                                             DEFENSE AND EDUCATIONAL FUND
                                             1016 16th Street NW, Suite 100
                                             Washington, DC 20036
                                             Phone: (202) 293-2828
                                             asenteno@maldef.org

                                             Counsel for Martinez Defendant-Intervenors




                                                5
